Exhibit 10.7

 

INDEPENDENT CONTRACTOR AGREEMENT

 

This Agreement is entered into as of this 1st day of November, 2003 (“Effective
Date”) between Universal Access Global Holdings Inc., whose principal place of
business is 233 South Wacker Drive, Suite 600, Chicago, Illinois 60606 (“the
Company”) and Anthony Coelho, whose principal place of business is
                                                                                             
(hereinafter “Consultant”).

 

1.                                      PERFORMANCE OF SERVICES

 

1.1         Scope of Services. Consultant will perform the services (“Services”)
described in the task orders (“Task Orders”) negotiated by the parties and
attached hereto and incorporated herein as Exhibit A(s).  The scope of Services
will be determined by the mutual agreement of the Company and Consultant, and
Company will provide supervision and direction to the Consultant personnel
performing the Services.

 

1.2         Task Orders.  The scope of Services and compensation for Services
shall be set forth in the individual Task Orders.  Each Task Order shall include
the following information as necessary:

 

(i)                                     a description of the services to be
provided by Consultant;

(ii)                                  the fees for such services;

(iii)                               the extent to which expenses incurred by
Consultant in performing the services shall be reimbursed by Company;

(iv)                              the recommended amount of time to be spent
performing the services and the allocation of expenses in performing the
services;

(v)                                 the anticipated completion date of the
services; and

(vi)                              The identification and description of any
Consultant proprietary or third party software and/or technical data to be
licensed to the Company.

 

1.3         Performance.  Consultant shall perform these Services in a competent
and workmanlike manner in conformance with the specifications and descriptions
contained in the Task Order.

 

1.4         Term.  The term of this Agreement will commence on the Effective
Date and terminate upon the earlier of one year thereafter or the completion of
all of Consultant’s Services for the Company.

 

2.                                      PAYMENT FOR PERSONNEL AND EXPENSES

 

2.1. Payment.  Company will pay Consultant for the Services in the amounts
specified in each Task Order.

 

2.2.  Invoicing, Late Payments.  Consultant will invoice monthly for the
Services.  Company will pay the amounts invoiced within thirty (30) days of
Company’s receipt of the invoice.  Interest will accrue at one (1) percent per
month compounded monthly on amounts not paid within thirty (30) days of the
invoice due date.

 

2.3.  Expenses.  Company will reimburse Consultant for all reasonable expenses
incurred by Consultant in connection with the engagement and approved in advance
by the Company, including travel and lodging expenses.  Travel shall be
conducted in accordance with Company’s travel policies and procedures.

 

1

--------------------------------------------------------------------------------


 

3.                                      INDEPENDENT CONTRACTOR RELATIONSHIP

 

Consultant will undertake the Services provided for in this Agreement as an
independent contractor.  Consultant will determine the manner and method of its
performance of the Services, and Company’s general right to supervise the
Services will not make Consultant, or its agents or personnel, the agents or
employees of Company.  The provision of Services under this Agreement will not
result in any partnership, joint venture, or trust relationship between
Consultant and Company.

 

4.                                      AUTHORIZED REPRESENTATIVES

 

The authorized representatives of Consultant and Company (“Authorized
Representatives”) shall have the authority to bind their respective companies to
the terms and conditions of the Task Order(s) they execute.

 

The following named individuals are Authorized Representative(s) of Company:

 

Randy Lay

 

 

 

 

 

Marcia Hale

 

 

 

 

The following named individuals are Authorized Representative(s) of Consultant:

 

Anthony Coelho

 

 

 

 

 

 

 

 

 

5.                                      DISCLAIMER OF WARRANTIES

 

5.1 SERVICES WARRANTY. Consultant warrants that it will perform its services
hereunder in a competent and workmanlike manner utilizing reasonable care and
skill in conformance with the specifications and descriptions contained in the
Task Orders under this Agreement.  In the event that Consultant breaches this
warranty, Company will promptly notify Consultant in writing and will
specifically describe the deficiency.  Consultant agrees to promptly, in its
discretion (a) reperform at its sole cost that aspect of its Services which
failed to meet the standard of care set forth in this Section 5.1; or (b) refund
to Company that amount paid by Company for the deficient Services. Company must
make any claim for breach of this warranty by written notice to Consultant
within sixty (60) days of the date the Company knows or should have know of such
deficiency.

 

5.2 EXCEPT FOR THE EXPRESS WARRANTY SET FORTH IN SECTION 5.1, ABOVE, CONSULTANT
EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES AND REPRESENTATIONS OF ANY KIND OR
NATURE WITH RESPECT TO THE SERVICES PERFORMED BY IT AND ANY OBLIGATION,
LIABILITY, PERFORMANCE, NONPERFORMANCE, AND ANY OTHER MATTER IN CONJUNCTION WITH
THIS AGREEMENT, WHETHER EXPRESSED OR IMPLIED, INCLUDING IMPLIED WARRANTIES OF
FITNESS FOR A PARTICULAR PURPOSE, MERCHANTABILITY, NON-INFRINGEMENT, TITLE OR
OTHERWISE.

 

6.                                      LIMITATION OF LIABILITY

 

IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER FOR CONSEQUENTIAL, SPECIAL,
INDIRECT, INCIDENTAL OR PUNITIVE LOSS, DAMAGE OR EXPENSES (INCLUDING LOST
PROFITS OR SAVINGS) EVEN IF IT HAS BEEN ADVISED OF THEIR POSSIBLE OCCURRENCE. IN
NO EVENT WILL EITHER PARTY’S LIABILITY, IF ANY, UNDER EACH TASK

 

2

--------------------------------------------------------------------------------


 

ORDER EXCEED THE AMOUNTS PAID TO CONSULTANT BY THE COMPANY UNDER SUCH TASK
ORDER.

 

7.                                      INDEMNIFICATION

 

EACH PARTY WILL INDEMNIFY AND HOLD HARMLESS THE OTHER FROM AND AGAINST ANY AND
ALL LOSSES, CLAIMS, DAMAGES, AND LIABILITIES (OR ACTIONS IN RESPECT THEREOF THAT
MAY BE ASSERTED BY ANY THIRD PARTY) THAT MAY RESULT FROM ANY CLAIMS ARISING OUT
OF OR RELATING TO THE NEGLIGENT ACTS OR OMISSIONS OF THE INDEMNIFYING PARTYAND
WILL REIMBURSE THE INDEMNIFIED PARTY FOR ALL EXPENSES (INCLUDING REASONABLE
ATTORNEY’S FEES AND COURT COSTS) AS INCURRED BY THE INDEMNIFIED PARTIES IN
CONNECTION WITH ANY SUCH ACTION OR CLAIM, EXCEPT TO THE EXTENT THAT SUCH LOSS,
CLAIM, DAMAGE OR LIABILITY IS PROXIMATELY CAUSED BY THE NEGLIGENCE, WILLFUL
MISCONDUCT OR INTENTIONAL WRONGDOING OF THE INDEMNIFIED PARTY IN ITS PERFORMANCE
OF ITS OBLIGATIONS UNDER THIS AGREEMENT.

 

8.                                      TERMINATION

 

8.1. Termination.  Either party may at any time and without cause terminate this
Agreement by giving fourteen days written notice of termination.  In the event
of such termination, Company will pay Consultant for all Services rendered,
product ordered and reasonable expenses incurred by Consultant prior to the
expiration of such period.  To the extent Consultant has partially completed one
or more deliverables as specified in the Task Order as of the effective date of
any termination, Company will pay Consultant a portion of the amount that would
have been payable upon completion of such deliverable(s), such portion to be
agreed upon equitably and in good faith by the parties, taking into
consideration the amount of work completed by, and the amount of expenses
incurred by, Consultant.

 

8.2. Survival.  Any terms of this Agreement that should survive the termination
or expiration of this Agreement in order to give effect to the parties’
intentions, will survive the termination or expiration of this Agreement for any
reason.

 

9.                                      ASSIGNMENT

 

Neither this Agreement nor any interest in this Agreement nor any claim arising
under or in connection with or relating to this Agreement may be assigned by
Consultant without the Company’s prior written consent, and any attempted
assignment without such consent will be void.  Company may assign this Agreement
without the consent of Consultant.

 

10.                               INVENTIONS AND DATA RIGHTS

 

10.1 Consultant agrees that all notes, notebooks, designs, drawings, models,
writings, reports, sketches, formulas, specifications, memoranda, computer
source code and documentation and other data prepared and/or produced by
Consultant in the performance of this Agreement and all derivative works thereof
are works made for hire and are assigned to and shall become the sole property
of Company, including all rights therein of whatever kind or nature, and
Consultant agrees not to disclose same to any other person, firm or
corporation.  Upon termination of its work on the project, or upon the
termination or expiration of this Agreement, Consultant agrees to promptly
deliver to Company all documents and other records that relate to the business
activities of Company, and all other materials which belong to Company.

 

10.2 Consultant agrees and does hereby assign to Company as its exclusive
property, its entire right, title and interest in those inventions, innovations
or ideas developed or conceived by it solely

 

3

--------------------------------------------------------------------------------


 

or jointly with others, during the term of its work for or at Company, which
inventions, innovations or ideas relate to the products, processes,
developments, research activities, or other business activities of Company, or
result from work which it performed at or for Company.  All rights, title and
interest in such inventions shall be vested in Company immediately upon such
development or conception. Consultant further agrees that, when requested,
Consultant will without charge to Company, but at Company’s expense, sign all
papers, take all rightful oaths, and do all acts which may be necessary,
desirable or convenient for securing and maintaining the patents, copyrights and
legal protection for inventions or innovations in any and all countries and for
vesting title in Company, its successors, assigns, and legal representatives or
nominees.

 

10.3 If Consultant, during the course of performing the Services for the
Company, discovers, invents, or produces, without limitation, any information,
computer programs, software or other associated intangible property, network
configuration, formulae, product, device, system, technique, drawing, program or
process which is a “trade secret” within the meaning of the Illinois Trade
Secret Act (irrespective of where Consultant performs the Services), such
information, formulae, product, device, system, technique, drawing, program or
process shall be assigned to the Company.  Consultant agrees to fully cooperate
with the Company in protecting the value and secrecy of any such trade secret,
and further agrees to execute any and all documents the Company deems necessary
to document any such assignment to the Company.  Consultant appoints the Company
as its attorney-in-fact to execute any documents the Company may deem necessary
that relates to any such trade secret or assignment thereof to the Company.

 

11.                               CONFIDENTIAL INFORMATION

 

11.1 During the course of this Agreement, each party may be given access to
information that (a) relates to the other’s past, present, and future research,
development, business activities, products, services, and technical knowledge
and which the party considers confidential and proprietary; or (b) has been
labeled as confidential information, is identified in a contemporaneous writing
as confidential information, or is provided under circumstances in which the
parties reasonably should understand that the information is proprietary and
confidential. The term “Confidential Information” shall mean any and all
confidential and/or proprietary knowledge, data or information of either party
or its Affiliates.  By way of illustration but not limitation, “Confidential
Information” includes (a) trade secrets, inventions, ideas, know-how,
improvements, discoveries, developments, designs and techniques as described in
Section 10 herein (together, “Inventions”); (b) information regarding plans for
research and development, new products marketing and selling, business plans,
licenses, records, facility locations, documentation, software programs, price
lists, contract prices for purchase and sale of services, customer lists,
prospect lists, pricing on business proposals to new and existing customers,
network configuration, supplier pricing, equipment configurations, ledgers and
general information, employee records, mailing lists, accounts receivable and
payable ledgers, budgets, financial and other records; and (c) information
regarding the skills and compensation of other employees of either party. 
Notwithstanding the foregoing, it is understood that, at all such times, each
party is free to use information which is generally known in the trade or
industry, which is not gained as result of a breach of this Agreement, and each
party’s own, skill, knowledge, know-how and experience to whatever extent and in
whichever way it wishes. For purposes of this Agreement, “Affiliate” shall have
the same meaning given the term under Rule 405 of the Securities Act of 1933,
and shall include persons or entities controlled by or under common control with
the party or any of its five percent (5%) or greater stockholders.  Such
Confidential Information will be subject to the following:

 

11.2  Limitations on Use.  The Confidential Information furnished by the
disclosing party (the “Disclosing Party”) may used by the receiving party (the
“Receiving Party”) only in connection with the Services.  Access to Confidential
Information must be restricted to those of the Receiving Party’s personnel
engaged in the provision or receipt of the Services and with a reasonable need
to know.  Each party reserves the right to require that the other party have its
personnel read and acknowledge this Section 11 before receiving or having access
to any Confidential Information.

 

4

--------------------------------------------------------------------------------


 

11.3  Protection of Confidential Information.  The Receiving Party agrees to
protect the confidentiality of all Confidential Information of the Disclosing
Party in the same manner that it protects the confidentiality of its own
proprietary and confidential information of like kind, but in no event using
less than a reasonable degree of care.

 

11.4  Confidential Information of the Disclosing Party may be used by the
Receiving Party only in connection with the performance and receipt of the
Services under this Agreement, and unless otherwise agreed in writing by the
Disclosing Party, the Receiving Party may not (a) disclose Confidential
Information of the Disclosing Party to any third party; (b) copy or reproduce
any Confidential Information; (c) disclose to any third party the fact that the
Disclosing Party has disclosed or provided any Confidential Information to the
Receiving Party; or (d) disclose to any third party the existence, nature, or
scope of this Agreement other than subsidiaries, affiliates, agents, auditors,
and regulators. Each party agrees that it will not in any manner use its
knowledge of the other’s business for the benefit of any other person or company
or divulge to others information or data concerning the other’s business
affairs, including the names of customers, names of employees, number or
character of contracts, marketing strategies and prices, terms or particulars of
the other’s business. Each party will, in all things and in good faith, protect
the good will of the other’s business and keep confidential its knowledge of
such business affairs acquired prior to and during the term of this Agreement.

 

11.5  Return of Confidential Information.  Confidential Information made
available under this Agreement, including copies thereof, will be returned to
the Disclosing Party upon the first to occur of (a) completion of the Services
or (b) request by the Disclosing Party.  Each party may retain, however, subject
to the terms of this Section 11, copies of Confidential Information as required
by law.

 

11.6  Exceptions to Confidentiality Requirements.  Confidential Information
shall not include, and in no event will either party be prohibited from using or
disclosing information (including ideas, concepts, know-how, techniques, and
methodologies) (a) previously known to it without obligation of confidence, (b)
independently developed by it, (c) acquired by it from a third party which is
not under an obligation of confidence with respect to such information, (d)
which is or becomes publicly available through no breach of this Agreement, or
(e) is approved for public release by the Disclosing Party.

 

11.7  Compelled Disclosures.  If either party receives a subpoena or other
validly issued administrative, judicial, or similar process requesting
Confidential Information of the Disclosing Party, the Receiving Party will
provide prompt notice to the Disclosing Party of receipt of the subpoena or
other process.  Unless the Disclosing Party promptly and successfully takes
action to quash the subpoena or to otherwise challenge the release of
Confidential Information, obtains a valid Order freeing the Receiving Party of
its obligation to respond to the subpoena or other process, and provides timely
written notice thereof to the Receiving Party, then the Receiving Party will
thereafter be entitled to comply with such subpoena or other process, on the
date the response is due, to the extent required by law or regulation.


 

12.                               GENERAL PROVISIONS

 

12.1 Severability.  If any term or provision of this Agreement is be found by a
court of competent jurisdiction or by an arbitrator to be invalid, illegal or
otherwise unenforceable, such finding will not affect the other terms or
provisions of this Agreement or the whole of this Agreement, but such term or
provision found to be invalid, illegal or otherwise unenforceable will be deemed
modified or narrowed to the extent necessary in the court’s or arbitrator’s
opinion to render such term or provision enforceable, and the rights and
obligations of the parties will be construed and enforced accordingly,
preserving to the fullest permissible extent the intent and agreements of the
parties set

 

5

--------------------------------------------------------------------------------


 

forth in this Agreement. WITHOUT LIMITING THE FOREGOING, IT IS EXPRESSLY
UNDERSTOOD AND AGREED THAT EACH AND EVERY PROVISION OF THIS AGREEMENT WHICH
PROVIDES FOR A LIMITATION OF LIABILITY, DISCLAIMER OF WARRANTIES,
INDEMNIFICATION OF A PARTY OR EXCLUSION OF DAMAGES OR OTHER REMEDIES IS INTENDED
BY THE PARTIES TO BE SEVERABLE AND INDEPENDENT OF ANY OTHER PROVISION AND TO BE
ENFORCED AS SUCH.  FURTHER, IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT IF ANY
REMEDY HEREUNDER IS DETERMINED TO HAVE FAILED OF ITS ESSENTIAL PURPOSE, ALL
LIMITATIONS OF LIABILITY AND EXCLUSIONS OF DAMAGES OR OTHER REMEDIES SET FORTH
HEREIN SHALL REMAIN IN EFFECT.

 

12.2  Notices.  Any notice or other communication given pursuant to this
Agreement must be in writing and will be effective when delivered personally to
the party for whom intended, or when delivered (or delivery is rejected) by
messenger or express courier service (e.g., UPS or Federal Express) or by
certified or registered United States mail, or five (5) days following deposit
of the same into the United States mail, first class postage prepaid, provided
that in each case other than personal delivery the notice is addressed and sent
to such party at the address set forth below.

 

UNIVERSAL ACCESS, INC.

 

CONSULTANT

 

 

 

233 S. Wacker Drive, Suite 600

 

 

 

 

 

Chicago, Illinois  60606

 

 

 

 

 

Facsimile: (312) 660-5050

 

 

 

 

 

Attn.: Chief Executive Officer

 

 

 

WITH A COPY TO:

 

Universal Access, Inc.

 

233 S. Wacker Drive, Suite 600

 

Chicago, Illinois 60606

 

Facsimile: (312) 660-1290

 

Attn.:  Legal Department

 

12.3  Force Majeure.  Neither party will be liable for any delays or failures in
performance of any obligations under this Agreement, other than payment
obligations, due to causes beyond its reasonable control, including, but not
limited to:  acts of God, fire, explosion, vandalism, storm, extreme
temperatures or other similar catastrophes; any law, order, regulation,
direction, action or request of the United States government, or of any other
government, including state and local governments having  jurisdiction over
either of the parties, or of any department, agency, commission, court, bureau,
corporation or other instrumentality of any one or more said governments, or of
any civil or military authority; national emergencies, insurrections, riots,
wars, or strikes, lock-outs, work stoppages or other labor difficulties.

 

12.4   No Authority to Bind the Other Party.  Neither party will have the
authority to make any statements, representations, or commitments of any kind on
behalf of the other party, or to take any action binding upon the other, except
as that other party’s Designated Representative may specifically authorize in
writing.

 

6

--------------------------------------------------------------------------------


 

12.5  Governing Law.  This Agreement will be governed by and construed in
accordance with the laws of the State of Illinois without giving effect to any
choice-of-law rules that may otherwise require application of the laws of
another jurisdiction.

 

12.6  Legal And Equitable Remedies.  Because Consultant’s services are unique
and because Consultant may have access to and become acquainted with the
Proprietary Information of the Company, or the Company may wish to protect its
interest in its customers and prospects, the Company shall have the right to
enforce this Agreement and any of its provisions by injunction, specific
performance or other equitable relief, without bond and without prejudice to any
other rights and remedies that the Company may have for a breach of this
Agreement by Consultant.

 

12.7  Successors.  This Agreement will inure to the benefit of and will be
binding upon the parties, their respective successors and permitted assignees
and transferees, unless otherwise provided in this Agreement.

 

12.8  Amendments.  The terms and conditions of this Agreement may not be
amended, changed, modified, supplemented or waived without the signature of an
authorized individual of each party. No waiver of any breach, delay or default
under this Agreement will constitute a waiver of any other or subsequent breach,
delay or default hereunder, whether or not similar.

 

12.9 Cooperation and Assistance.  Each party agrees to provide reasonable
cooperation and assistance to the other to facilitate the successful
implementation and completion of the Services and undertakings contemplated by
this Agreement.

 

12.10 Export Controls. The export control laws of the United States and other
jurisdictions regulate the export and re-export of certain technology, including
physical transfer and electronic transmission of certain information, materials
and software to particular foreign countries and foreign nationals.  Both
parties agree to comply with all applicable export control laws and regulations
with respect to any work product developed or produced in connection with this
Agreement and hereby give their written assurance not to transfer, by electronic
transmission or otherwise, any information, software or materials which are
governed by or regulated under such laws to a national or a destination
prohibited or restricted under such laws or regulations without first obtaining
any required governmental authorization.  The exporter of record will be
responsible for obtaining any government documents and approvals prior to export
of any information or materials as well as any other actions required to comply
with export control laws and regulations.

 

12.11 No Use of Name or Trademarks.  Neither party will utilize the names or
trademarks of the other in connection with any advertising, marketing or
promotion of any kind without obtaining the other party’s prior written
consent.  Without limiting the foregoing, neither party will publicize, promote
nor disclose that Consultant is providing Services to Company pursuant to this
Agreement without obtaining the other party’s prior written consent.

 

12.12 Waiver.  No waiver by either party of any breach of this Agreement shall
be a waiver of any preceding or succeeding breach.  No waiver by either party of
any right under this Agreement shall be construed as a waiver of any other
right.  The Company shall not be required to give notice to enforce strict
adherence to all terms of this Agreement.

 

12.13 No Conflicting Obligation.  Consultant represents that its performance of
all the terms of this Agreement does not and will not breach any agreement to
keep in confidence information acquired by it in confidence or in trust prior to
this Agreement with the Company.  Consultant has not entered into, and
Consultant agrees that it will not enter into, any agreement either written or
oral in conflict with this Agreement.

 

7

--------------------------------------------------------------------------------


 

12.14 Return Of Company Documents.  Upon the expiration or termination of this
Agreement or when requested by the Company, Consultant will deliver to the
Company any and all drawings, notes, memoranda, specifications, devices,
formulas, and documents, together with all copies of such items, regardless of
the medium upon which it is stored, and any other property of the Company or its
Affiliates which is in Consultant’s possession or control.  Consultant further
agrees that any property situated on the Company’s premises and owned by the
Company, including disks and other storage media, filing cabinets or other work
areas, is subject to inspection by Company personnel at any time with or without
notice.

 

12.15 No Improper Use of Information of Others.  During the term of this
Agreement, Consultant will not improperly use or disclose any confidential
information or trade secrets, if any, of any other person to whom Consultant has
an obligation of confidentiality, and Consultant will not bring onto the
premises of the Company any unpublished documents or any property belonging to
any third party to whom Consultant has an obligation of confidentiality unless
consented to in writing by that third party.

 

13.                               COMPLETE AGREEMENT

 

This Agreement sets forth the entire understanding between the parties with
respect to the performance of the Services, and the subject matter of this
Agreement, and supersedes all prior and contemporaneous agreements,
arrangements, correspondence, requests for proposals, proposals, and
communications, whether oral or written, with respect to the performance of the
Services, or the subject matter of this Agreement.

 

IN WITNESS WHEREOF, by the authorized signatures below, the parties have
executed this Agreement.

 


CONSULTANT


UNIVERSAL ACCESS GLOBAL HOLDINGS INC.


 


 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

Date:

 

 

Date:

 

 

8

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

INITIAL SCOPE OF SERVICES

 

I.                                         Services.

 

Consultant’s duties under this Task Order shall consist of the following
(“Services”):

 

a.               Assist Company in reviewing materials or preparation of
materials that will be used to target potential government or other customers
(e.g. overview of opportunity, other company information, etc.).

b.              Utilize Consultant’s relationships to introduce the Company to
potential government or other customers.

c.               Provide further assistance and communications between Company
and potential government or other customers as reasonably requested by Company
during the solicitation and negotiation process.

 

II.                                     Compensation.

 

As compensation for the Services, Company will pay Consultant $10,000 per month.

 

9

--------------------------------------------------------------------------------